Case 0:20-cv-60947-RKA Document 1 Entered on FLSD Docket 05/12/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  BROWARD DIVISION
                                        Case No.:


 MANUEL D. ABREU,

                        Plaintiff,
  vs.

 UNITED STATES OF AMERICA,

                        Defendant.
                                               /

                                 COMPLAINT FOR DAMAGES

        1.      Plaintiff, MANUEL D. ABREU, by and through his undersigned counsel, sues the

 Defendant, UNITED STATES OF AMERICA, pursuant to the Federal Tort Claims Act, 28 U.S.C.

 §§ 2671-2680, seeks compensatory damages arising from Defendant, UNITED STATES OF

 AMERICA’s negligence and other wrongful acts, that resulted in Plaintiff’s injury and damages.

                                     JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

 1331, in that this action arises under the laws of the United States of America and is premised on

 the acts and omissions of the Defendant acting under color of federal law. This Court further has

 subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1346(b), in that this is a claim

 against the Defendant, UNITED STATES OF AMERICA (hereinafter, “UNITED STATES” ), for

 money damages, accruing on or after June 6, 2019, for personal injuries caused to Plaintiff,

 MANUEL D. ABREU, as a direct and proximate result of the negligent and wrongful acts and/or

 omissions of SAMANTHA PADGET, an employee, officer, agent, representative and/or apparent

 agent of the UNITED STATES, while acting within the course and scope of her office or
Case 0:20-cv-60947-RKA Document 1 Entered on FLSD Docket 05/12/2020 Page 2 of 5



 employment / agency, under the circumstances where the Defendant, UNITED STATES, if a

 private person, would be liable to the Plaintiff.


          3.      Jurisdiction founded upon federal law is proper, in that this action is premised upon

 federal causes of action under the Federal Tort Claims Act (hereinafter “FTCA”), 28 U.S.C. §

 2671, et. seq.

          4.      Pursuant to the FTCA, 28 U.S.C. § 2671, et. seq., on June 19, 2019, Plaintiff,

 MANUEL D. ABREU, presented his FTCA administrative claim to the appropriate federal

 agency, the Bureau of Alcohol, Tobacco, Firearms & Explosives (hereinafter “ATF”). The ATF,

 by way of letter December 30, 2019 denied Plaintiff, MANUEL D. ABREU’S administrative

 claim.

          5.      This action is timely pursuant to 28 U.S.C. § 2401(b), in that it was presented to the

 appropriate federal agency within two years of accrual and this action was filed within six months

 of receipt of the certified letter sent by the federal agency denying Plaintiff’s claim.

          6.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c), as

 Defendant does business in this judicial district and the events or omissions giving rise to the

 claims occurred in this judicial district.

                                               PARTIES

          7.      On June 6, 2019 and at all times material hereto, Plaintiff, MANUEL D. ABREU,

 (herein, “ABREU” or “Plaintiff”), was a resident of Broward County, Florida.


          8.      At all times material hereto, SAMATHAN PADGET, was acting in her official

 capacity on behalf of ATF, in service of the UNITED STATES Government.


          10.     Defendant, UNITED STATES, is subject to suit for the personal injuries caused to

 Plaintiff, MANUEL D. ABREU, as a result of the negligent and wrongful acts and/or omissions
Case 0:20-cv-60947-RKA Document 1 Entered on FLSD Docket 05/12/2020 Page 3 of 5



 of its employee, SAMANTHA PADGET, while acting within the course and scope of her office

 or employment with the UNITED STATES, under the circumstances where the Defendant,

 UNITED STATES, if a private person, would be liable to the Plaintiff, MANUEL D. ABREU,

 pursuant to the FTCA.

        11.     At all times material to this action, Defendant, UNITED STATES, was responsible

 for the hiring, retention, supervision, training and coordination of its employees, officers and/or

 agents, including but not limited to, SAMANTHA PADGET, who are acting on behalf of ATF in

 an official capacity.

        12.     At all times material hereto, Defendant, UNITED STATES, is vicariously liable for

 the negligence of its employee, agent, apparent agent, servant, and/or representative,

 SAMANTHA PADGET, pursuant to Florida’s dangerous instrumentality doctrine.

        13.     At all times material hereto, Defendant, UNITED STATES, is vicariously liable for

 the negligence of its employee, agent, apparent agent, servant, and/or representative,

 SAMANTHA PADGET, pursuant to Florida’s respondeat superior doctrine.

                                  FACTUAL ALLEGATIONS

        14.     On June 06, 2019, at approximately 9:27 P.M., employee, officer, agent, apparent

 agent, servant and/or representative of the Defendant, UNITED STATES, SAMATHAN

 PADGET, while acting within the course and scope of her office, agency, employment with the

 Defendant, UNITED STATES, operated a motor vehicle traveling westbound on West Hallandale

 Beach Boulevard at/near the intersection of Ansin Boulevard, in Broward County, Florida.

        15.     At the above time and place, SAMANTHA PADGET, negligently operated and/or

 maintained the motor vehicle she was driving, so that it collided with the motor vehicle in which

 Plaintiff, MANUEL D. ABREU was operating, and caused Plaintiff, to sustain serious injuries.

        16.     At that time and place the Defendant, SAMANTHA PADGET, was negligent by
Case 0:20-cv-60947-RKA Document 1 Entered on FLSD Docket 05/12/2020 Page 4 of 5



 failing to use reasonable care and breaching duties owed to the Plaintiff, including but not limited

 to:

                           a. Negligently and carelessly operating the vehicle she was driving, in
                    violation of Fla. Stat. §316.185 [FAILURE TO USE DUE CARE], so as to
                    cause said vehicle to crash into the vehicle in which Plaintiff was operating;

                          b.   Careless driving;

                          c. Operating the vehicle in a manner which a reasonably prudent
                    person would not have operated their vehicle under the same or similar
                    circumstances;

                          d.   Failing to keep a proper look out as she was operating her vehicle;

                          e. Failing to take proper evasive action by steering and applying the
                    brakes of said vehicle to avoid crashing into the vehicle in which Plaintiff was
                    driving and injuring him;

                        f. Failing to maintain control of the vehicle which the Defendant,
                    SAMATHAN PADGET, directed into the Plaintiff; and

                          g.   Any other negligence to be determined following further discovery.


        17.     That as a direct and proximate result of the foregoing, Plaintiff, MANUEL D.

 ABREU, suffered bodily injury and resulting pain and suffering, disability, disfigurement, mental

 anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical and nursing

 care and treatment, loss of earnings, loss of ability to earn money and/or aggravation of a

 previously existing condition. The losses are either permanent or continuing in nature and

 MANUEL D. ABREU will suffer the losses in the future.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, MANUEL D. ABREU, demands judgment for damages against

 Defendant, UNITED STATES OF AMERICA, as follows:

                a. The sum of $300,112.37 or more;

                b. Costs of suit;
Case 0:20-cv-60947-RKA Document 1 Entered on FLSD Docket 05/12/2020 Page 5 of 5



                c. Post-judgment interest; and

                d. Such other relief as the Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

        Plaintiff, MANUEL D. ABREU, additionally demands a trial by jury for all issues and

 upon all matters so triable as a matter of right.

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFIY that on May 12, 2020, I electronically filed the foregoing document

 with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served

 this day on all counsel of record or pro se parties identified on the attached Service List in the

 manner specified, either via transmission of Notices of Electronic Filing generated by the CM/ECF

 or in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.

                                                     GREENSPOON MARDER LLP
                                                     Attorneys for the Plaintiff
                                                     200 East Broward Blvd., Suite 1800
                                                     Fort Lauderdale, FL 33301
                                                     Phone: (954) 491-1120
                                                     Fax: (954) 343-6254
                                                     Email: Brad.Ross@gmlaw.com


                                                     By: /s/ Bradley A. Ross______
                                                        MARC E. SCHWARTZ, ESQ.
                                                        Florida Bar No. 005071
                                                        BRADLEY A. ROSS, ESQ.
                                                        Florida Bar No. 0640069
